The testimony of the prosecuting witness was that petitioner told him he would not loan money but would buy the witness' salary and the witness *Page 540 
executed under seal an instrument containing the following provision:
"This sale and assignment is made with the distinct understanding that the purchaser and assignee assumes all risk of loss that may now exist or hereafter arise, on account of said party, firm or corporation, to whom this is directed, being or becoming insolvent, or for any cause failing to pay said account, the money above described. All of said risk the buyer and assignee herein assumes.'"
I do not find that probable cause was shown that the transaction was a contrivance or device to escape the inhibitions of the usury statutes.